STATE OF VERMONT
SUPERIOR COURT                                                  ENVIRONMENTAL DIVISION
                                                                 Docket No. 129-11-15 Vtec

                                        Stanion NOV

                             ENTRY REGARDING MOTION

Count 1, Municipal DRB Appeal from ZA OTR (129-11-15 Vtec)

Title:        Motion to Withdraw as Attorney (Motion 1)
Filer:        Leesa Stanion
Attorney:     Joseph F. Cahill
Filed Date:   July 11, 2016

No response filed

The motion is GRANTED.

Title:        Motion to Stay Agreed (Motion 2)
Filer:        Leesa Stanion
Attorney:     Joseph F. Cahill
Filed Date:   July 11, 2016

No response filed

The motion is GRANTED.

        Appellants Leesa Stanion, Ian Stanion, and Elle Stanion appealed a decision by the
zoning administrator for the Town of Montgomery, Vermont (Town) that a fence on their
property violated certain provisions of the Town Zoning By-Laws (Bylaws), including height and
setback restrictions. The Town Development Review Board (DRB) affirmed the zoning
administrator’s decision in an on-the-record hearing. Appellants, represented by the firm of
Cahill, Gawne, Miller & Manahan (the Firm), appeal that decision to this Court.
       Pending before the Court is the Firm’s motion to stay proceedings in this appeal and to
withdraw as attorneys for Appellants in this matter. The Firm represents that Appellant Elle
Stanion is unavailable due to significant medical issues as she is being treated in a hospital in
Boston, and that the Stanion family has been unable to communicate about the present appeal
with the Firm. The Stanion family requests that the Firm stop representing them. The Firm also
represents that the Town agrees to a stay in this proceeding until the Stanion family can focus
on the matter.
       The Court GRANTS the Stanions’ motion to stay proceedings while Appellant Elle
Stanion is ill. The Court ORDERS the Town to file quarterly updates on the status of the Stanion
Family’s availability with the Court. The Court GRANTS the Firm’s motion to withdraw as
attorneys for the Appellants. The Court ORDERS that Attorney Cahill file with the Court, and
serve on Attorney Merriman, contact information for the Stanions.

So ordered.

Electronically signed on July 12, 2016 at 11:20 AM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




Notifications:
Joseph F. Cahill (ERN 1898), Attorney for Appellant Leesa Stanion
Joseph F. Cahill (ERN 1898), Attorney for Appellant Ian Stanion
Joseph F. Cahill (ERN 1898), Attorney for Appellant Elle Stanion
Charles L. Merriman (ERN 3809), Attorney for Interested Person Town of Montgomery

khambley